Citation Nr: 1734257	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for postoperative residuals of multiple surgical repairs of the left ankle, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board previously remanded this matter in July 2014.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  The Board notes that the Veteran's spouse, A.B., was also present at that hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the issuance of an April 2016 supplemental statement of the case (SSOC), new relevant evidence was submitted to the RO and added to the claims file.  This evidence consists of a February 2017 VA Podiatry Outpatient Note, June 2016 Primary Care Physician Note, and May 2016 Podiatry Outpatient Note.

The report is pertinent because it addresses the severity of the Veteran's left ankle disability.  However, the RO has not considered this new evidence in relation to the claim on appeal.  Because this evidence was received by the AOJ prior to the transfer of the records to the Board, 38 C.F.R. § 19.37 (a) requires that the AOJ consider the evidence and prepare an SSOC under 38 C.F.R. § 19.31 (a).  In other words, the Board finds that it does not have jurisdiction to consider this matter until the AOJ issues an SSOC with respect to the additional evidence.  Under these circumstances, the Board has no alternative but to remand the matter for AOJ consideration of the additional evidence received, in the first instance, and issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31 (a), 19.37(a).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for an increased rating for postoperative residuals of multiple surgical repairs of the left ankle, considering all evidence received or secured since the April 2016 SSOC.  If the benefit sought on appeal remains denied, provide the Veteran a new SSOC and an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




